BBICKELL, C. J.
The chancellor dismissed appellants’ bill, on motion, because they had not complied with section 93 of the revenue law of 1868, by depositing double the amount of the sum for which the lands, the subject of suit, had been sold for the payment of taxes, &c. The court was *34in error in sustaining the motion. The section of the revenue law of 1868, referred to, has been, by this court, declared unconstitutional.—Stoudenmire v. Brown, 48 Ala. 699.
The decree of the chancellor must be reversed, and the cause remanded.